DETAILED ACTION
	This is in response to the above application field on 11/26/2019. Claims 1-18, 21, and 31 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 13 are objected to because of the following informalities:  
In lines 8, 9, and 14 of claim 1, “the tines” should be changed to “the plurality of tines”. In lines 4, 7, and 14 of claim 1, “a tubular structure” should be changed to “the tubular structure”.
In lines 1 and 2 of claim 2, “the tines” should be changed to “the plurality of tines”. In line 6 of claim 2, “a tubular structure” should be changed to “the tubular structure”.
In line 2 of claim 13, “the tines” should be changed to “the plurality of tines”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 21, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 recites “the tines” in line 3. It is unclear if the tines is referring to the distal tines, the proximal tines, or the plurality of tines. For the purpose of examination, this instance of “the tines” is interpreted to mean the proximal tines.
Claim 21 recites “a relaxed state” of the distal tines in line 7 and “a relaxed state” of the proximal tines in line 10. The claim further recites “the relaxed state” in lines 21 and 27. It is unclear which relaxed state “the relaxed state” is referring to or if they are all the same relaxed state. 
	Claim 31 recites “the lumen” in line 11. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0201947) in view of Dell et al. (US 8,945,177).
Regarding claim 1, Hill et al. discloses an apparatus (8, FIG 1, paragraph [0083]) for closing a tubular structure within a patient's body (Paragraph [0083]), comprising: a tubular member (10, FIGs 1-1A) comprising a proximal end (12) including a hub (50, paragraph [0054]), a distal end (14) including a sharpened distal tip (15, paragraph [0084]) to allow insertion into tissue through a tubular structure (Paragraph [0084]), and a lumen (16) extending proximally from the distal end (FIGs 1-1A, paragraphs [0084-0086]); a clip (220, FIGs 6A-6B. Paragraph [0086] discloses clip 20 shown in the device of FIG 1 “may be any of the embodiments shown and described herein”) loaded in the lumen (Paragraph [0086], FIG 1), the clip compressible between a relaxed state (FIGs 6A-6B) in which a plurality of tines (222 and 224) of the clip are shaped to engage and close a tubular structure within a patient's body (paragraph [0114]; in the relaxed configuration, the tines are curved such that they are shaped to engage a tubular structure such as body lumen 90), and a stressed state (State of clip 20 in FIG 1) in which the tines are compressed to allow the clip to be loaded into the lumen (Paragraph [0093] discloses how the tines are compressible to allow loading into the lumen); and a pusher member (30, FIG 1, paragraphs [0083, 0084, 0100-0102]) comprising a proximal end (32) and a distal end (34) sized for advancement within the lumen (Paragraph [0100]) for at least partially deploying the clip from the distal tip of the needle such that the tines engage and close a tubular structure through which the tubular member is directed (Paragraphs [0102 and 0105-0113] disclose how pusher member 30 is used to affect a deployment of the clip to engage and close tubular structure 90).  
Hill et al. is silent regarding at least one of the tines including an eyelet and a release wire including first and second ends positioned adjacent the hub and an intermediate region passing through the lumen and the eyelet.
However, Dell et al. teaches a device for tissue approximation (Abstract) comprising a tubular member (86, FIGs 8A, 9A, 10A, 11A, col 16 lines 39-43) having a lumen (Through which tool 10 is delivered) and a proximal end, a clip (14) loaded in the lumen (Col 16 lines 57-60), the clip having a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that at least one of the proximal tines includes an eyelet and to have a release wire including first and second ends positioned adjacent the hub and an intermediate region passing through the lumen and the eyelet, as taught by Dell et al., for the purpose of controlling the deployment of the tines with the additional benefit of being able to reposition the clip via the release wire if needed before full deployment (Dell: col 17 lines 26-57 and col 18 lines 47-64).
Regarding claim 2, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hill et al. further discloses the tines of the clip comprise a set of proximal tines (224, FIG 6B, paragraph [0114]) and a set of distal tines (222, FIG 6B, paragraph [0114]), the tines disposed within the lumen compressed together in the stressed state (As disclosed in relation to clip 10, paragraph [0093], FIG 1), the pusher member movable relative to the tubular member from a first position (“first or proximal position”, FIG 1, paragraph [0100]) to a second position wherein the distal tines are deployed from the lumen beyond the distal tip (Paragraph [0102] discloses the pusher member 30 is advances to a second position such that the distal tines of the clip are deployed from the lumen), 
Regarding claim 3, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified further discloses the release wire is removable from the eyelet to allow the proximal tines to be deployed from the lumen (Dell: col 19 lines 32-40 disclose withdrawal of line 90 to fully release the clip), whereupon the proximal tines resiliently return towards the relaxed state to further engage the tubular structure to close the tubular structure (Hill: paragraph [0113] discloses that upon release, the proximal tines resiliently return to a relaxed state to further engage 90, FIG 5E).  
Regarding claim 4, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 3. The device as modified by Dell et al. further discloses the release wire is removable from the eyelet by pulling the first end of the release wire, the second end free to pass through the eyelet to release the proximal tines (Dell: Col 19 lines 32-40).  
Regarding claim 5, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 3. The device as modified further discloses the first end of the release wire is 
Regarding claim 6, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. Hill et al. further discloses the tubular member is movable axially relative to the pusher member from the second position to a third position (Paragraph [0113], FIG 5D) to deploy the entire clip from the lumen beyond the distal tip (FIG 5D, paragraph [0113]) and remove the release wire from the eyelet (The device is at least configured such that the release wire can be removed from the eyelet after actuation to the third position), the proximal tines resiliently returning towards the relaxed state to further engage the tubular structure to close the tubular structure (Paragraph [0113], FIGs 5D-5E).  
Regarding claim 7, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 6. Hill et al. further discloses a stop (40, FIG 1) coupled between the pusher member and the hub to limit movement of the pusher member relative to the tubular member between the first and second positions (FIG 1, paragraphs [0101-0104 and 0112-0113]).  
Regarding claim 8, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 7. Hill et al. further discloses the stop is removable from at least one of the pusher member and the hub to allow movement of the tubular member relative to the pusher member from the second position to the third position (Paragraphs [0103 and 0113] discloses 40 is removable from the pusher member to allow for transition from the second to third deployment position).  
Regarding claim 9, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 2. Hill et al. further discloses the distal tines are shorter than the proximal tines (FIG 6B, paragraph [0114]).  
Regarding claim 10, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 9. Hill et al. further discloses each of the proximal tines defines a loop within a plane in the relaxed state that at least partially surrounds a respective distal tine (Paragraph [0114] discloses the loops of 224 lie in the same plane as 222. FIG 6B shows each proximal tine 224 at least partially surrounding a respective distal tine 222).  
Regarding claim 11, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 1. Hill et al. further discloses the plurality of tines comprise a pair of distal tines (222, FIG 6B, paragraph [0114]) extending from a first end of a central region (226) of the clip and a pair of proximal tines (224, FIG 6B, paragraph [0114]) extend from a second end of the central region (FIG 6B), one of the proximal tines including the eyelet (In the device as modified, one of the proximal tines comprises the eyelet).  
Regarding claim 12, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines, proximal tines, and the central region define a plane in the relaxed state (FIG 6A shows the plane of the tines and central region. Paragraph [0014] discloses the times and central region are within the same plane).  
Regarding claim 13, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 12. Hill et al. further discloses the distal and proximal tines remain substantially within the plane when the tines are compressed into the stressed state (Paragraph [0114] discloses the clip formed from a flat sheet of superelastic material. When the clip is compressed to the stressed state of FIG 1, the tines and central region would remain in the same plane as in the relaxed state).  
Regarding claim 14, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines are substantially shorter than the proximal tines (FIG 6B, paragraph [0014] discloses distal tines 222 are “relatively short”).  
Regarding claim 15, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. Hill et al. further discloses the distal tines extend from the central region to define opposing hook shapes in the relaxed state (Paragraph [0114] discloses the hook shapes formed by distal tines 222) and wherein the proximal tines extend from the central region such that the tines at least partially surround the central region and the distal tines within the plane in the relaxed state (FIG 6B shows 224 at least partially surround 226 and 222 in the relaxed state. Paragraph [0114] discloses the C shape and discloses 224 partially surround the central region and distal tines within the same plane).  
Regarding claim 16, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 15. Hill et al. further discloses the proximal tines and the distal tines are substantially straightened such that the proximal tines are axially aligned with the central region in the stressed state when the clip is loaded within the lumen (FIG 1, paragraph [0094] discloses in the compressed state, the tines are straightened and axially aligned with the central region).  
Regarding claim 17, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 14. Hill et al. further discloses each of the proximal tines defines a loop within a plane in the relaxed state that at least partially surrounds a respective distal tine (FIG 6B, paragraph [0114]).  
Regarding claim 18, Hill et al./Dell et al. disclose the invention substantially as claimed, as set forth above for claim 11. 
The device as modified is silent regarding a hole in the central region adjacent the distal tines for receiving a loading wire to load the clip into the lumen.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the clip of Hill such that the central region comprises a hole adjacent the distal tines, as taught by the alternative embodiment of FIG 7, for the purpose of facilitating the loading of the clip in the compressed state into the lumen of the tubular member.
Regarding claim 21, Hill et al. discloses an apparatus (8, FIG 1, paragraph [0083]) for closing a tubular structure within a patient's body (Paragraph [0083]), comprising: a) a clip (220, FIGs 6A-6B. Paragraph [0086] discloses clip 20 shown in the device of FIG 1 “may be any of the embodiments shown and described herein”) comprising: i) a central region (226) including a proximal end (End of 226 towards 224) and a distal end (End of 226 towards 222); ii) a pair of distal tines (222, FIG 6B, paragraph [0114]) extending from the distal end (FIG 6B), the distal tines biased to extend away from one another in a relaxed state (As shown in FIG 6B, paragraph [0114]); and iii) a pair of proximal tines (224) extending from the proximal end (FIG 6B), the proximal tines having a length greater than a length of the distal tines (FIG 6B, paragraph [0114]), the proximal tines defining loops in a relaxed state that at least partially surround respective distal tines within a plane (Paragraph [0114]); and b) a delivery device (FIG 1, paragraphs [0083-0086]) comprising: i) a tubular member (10, FIGs 1-1A) comprising a proximal end (12) including a hub (50, paragraph [0054]), a distal end (14) including a sharpened distal tip (15, paragraph [0084] such that the tubular member may be directed into tissue through a tubular structure (90) within a patient's body (Paragraph [0084], FIG 5B), and a lumen (16) extending proximally from an outlet in the tubular member distal end (FIGs 1-1A, paragraphs [0084-0086]), the clip loaded within the lumen in a stressed state (Paragraph [0086], FIG 1) wherein the proximal tines and distal tines are 
Hill et al. is silent regarding the distal end of the central region including a hole for receiving a loading wire, one of the proximal tines including an eyelet adjacent a tip thereof, and a release wire including first and second ends and an intermediate region received through the eyelet, the release wire actuatable to direct the clip proximally relative to the tubular member distal end to engage the distal tines with the tubular structure, the release wire is removable from the eyelet to allow the proximal tines to be deployed from the lumen.
However, Hill et al. teaches in the alternative embodiment of FIG 7, a clip (320) having a pair of proximal tines (324), a pair of distal tines (322), a central region (326) and a hole (328, paragraph [0118]) in the central region adjacent the distal tines (FIG 7B, paragraph [0115-0116]) for receiving a loading wire (Filament not shown, paragraph [0118]) to load the clip into the lumen (Paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the clip of Hill such that the central region comprises a hole adjacent the distal tines, as taught by the alternative embodiment of FIG 7, for the purpose of facilitating the loading of the clip in the compressed state into the lumen of the tubular member.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that at least one of the proximal tines includes an eyelet and to have a release wire including first and second ends positioned adjacent the hub and an intermediate region .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0201947) in view of Dell et al. (US 8,945,177), further in view of Miller et al. (US 2017/0095257).
Regarding claim 31, Hill et al. discloses a method for closing a tubular structure (Blood vessel 90) within a patient’s body (Abstract, FIGs 5A-5D, paragraphs [0105-0113]) comprising: inserting a distal tip (15, paragraph [0084]) of a delivery device (FIG 1, paragraphs [0083-0086]) into the patient’s body into-and-through the tubular structure (FIG 5B, paragraph [0106-0111]), the delivery device carrying a clip (20, FIGs 1, 2A, and 5B-5D. Paragraphs [0083-0089]) including a set of distal tines (22, FIG 2A and 5B, paragraphs [00087-0088]) and a set of proximal tines (24) in a stressed state (FIG 5B shows the clip is in the stressed, delivery state. Paragraph [0086], FIG 1); partially deploying the clip such that the distal tines of the clip extend from the distal tip beyond the tubular structure and elastically deform towards a relaxed state (FIG 5B, paragraph [0112]); directing the distal tines proximally into engagement with the tubular structure (FIGs 5B-5C show the clip and delivery device are proximally retracted such that distal tines 22 are pulled into engagement with tubular structure 90); and fully deploying the clip from the lumen such that the proximal tines are released from the distal tip and elastically deform to at least partially surround and close the tubular structure (FIGs 5D-5E, paragraph [0113]).
Hill et al. is silent regarding a release wire coupled to one of the proximal tines and disengaging the release wire from the one of the proximal tines.
However, Dell et al. teaches a device for tissue approximation (Abstract) comprising a tubular member (86, FIGs 8A, 9A, 10A, 11A, col 16 lines 39-43) having a lumen (Through which tool 10 is delivered) and a proximal end, a clip (14) loaded in the lumen (Col 16 lines 57-60), the clip having a plurality of tines (16 and 18, col 12 lines 19-31) that are shaped to engage and close the tissue (FIGs 3A-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hill et al. such that at least one of the proximal tines has a release wire coupled thereto and wherein the method includes a step of disengaging the release wire from the one of the proximal tines to fully deploy the clip, as taught by Dell et al., for the purpose of controlling the deployment of the tines with the additional benefit of being able to reposition the clip via the release wire if needed before full deployment (Dell: col 17 lines 26-57 and col 18 lines 47-64).
The method as modified is further silent regarding actuating the release wire to direct the distal tines proximally.
However, Miller et al. discloses a method for closing a tubular structure (800, FIGs 55-60, paragraphs [0108-0122]) comprising inserting a distal tip of a delivery device (730) through the tubular structure (FIGs 55-56, paragraph [0121]), deploying the distal tines of a clip (710, FIG 57, paragraph [0121]), actuatiing a portion of the delivery device to direct the distal tines proximally into engagement with the tubular structure (FIG 56, paragraph [0122]) and fully deploying the clip by releasing the proximal tines (720, FIGs 59-60, paragraph [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hill/Dell to comprise a step of actuating the release wire to direct the distal tines 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.